DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marcus Fischer on 4/29/2022.

The Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

1. (Currently Amended) A method for image generation, comprising:
generating a first image of a target object according to a line image of the target object;
performing structure extraction on the first image to obtain at least one of texture information or orientation information of the first image; and
generating a second image of the target object according to the at least one of the texture information or the orientation information,
wherein performing structure extraction on the first image to obtain the at least one of the texture information or the orientation information of the first image comprises:
performing first filtering processing on each pixel of the first image to obtain a first filtering result of the pixel;
determining, according to the first filtering result of each pixel, at least one of preliminary texture information or preliminary orientation information of the pixel;
performing second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel to obtain a second filtering result of the pixel; and
determining the at least one of the texture information or the orientation information of the first image according to the second filtering result of each pixel,
wherein performing first filtering processing on each pixel of the first image to obtain the first filtering result of the pixel comprises:
performing first filtering processing on each pixel according to a plurality of preset angles to obtain a plurality of first filtering results of the pixel, and
wherein determining, according to the first filtering result of each pixel, the at least one of the preliminary texture information or the preliminary orientation information of the pixel comprises at least one of:
determining the preliminary texture information of each pixel according to a maximum value in the plurality of first filtering results of the pixel, or
determining the preliminary orientation information of each pixel according to an angle corresponding to the maximum value in the plurality of first filtering results of the pixel.

2. (Original) The method of claim 1, wherein performing structure extraction on the first image to obtain the at least one of the texture information or the orientation information of the first image comprises:
performing filtering processing on each pixel of the first image to obtain a filtering result of the pixel; and
determining the at least one of the texture information or the orientation information of the first image according to the filtering result of each pixel.

3. (Cancelled)

4. (Currently Amended) The method of claim 2, wherein performing filtering processing on each pixel of the first image to obtain the filtering result of the pixel comprises:
performing filtering processing on each pixel according to the
determining the at least one of the texture information or the orientation information of the first image according to the filtering result of each pixel comprises at least one of:
determining the texture information of the first image according to a maximum value in the plurality of filtering results of each pixel, or
determining the orientation information of the first image according to an angle corresponding to the maximum value in the plurality of filtering results of each pixel.

5. (Cancelled)

6. (Currently Amended) The method of claim 1, wherein performing second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel to obtain the second filtering result of the pixel comprises:
performing second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel according to the
determining the at least one of the texture information or the orientation information of the first image according to the second filtering result of each pixel comprises at least one of:
determining the texture information of the first image according to a maximum value in the plurality of second filtering results of each pixel, or
determining the orientation information of the first image according to an angle corresponding to the maximum value in the plurality of second filtering results of each pixel.

7. (Original) The method of claim 1, implemented through a neural network, wherein the neural network comprises a first generation network and a second generation network, the first generation network is configured to generate the first image, and the second generation network is configured to generate the second image.

8. (Original) The method of claim 7, wherein the first generation network comprises a first convolutional subnetwork and a first deconvolution subnetwork, and generating the first image of the target object according to the line image of the target object comprises:
inputting the line image into the first convolutional subnetwork for down-sampling, and outputting first feature information of the line image; and
inputting the first feature information into the first deconvolution subnetwork for up-sampling, and outputting the first image.

9. (Original) The method of claim 8, wherein the second generation network comprises a second convolutional subnetwork and a second deconvolution subnetwork, and generating the second image of the target object according to the at least one of the texture information or the orientation information comprises:
inputting the at least one of the texture information or the orientation information into the second convolutional subnetwork for down-sampling, and outputting second feature information; and
inputting the second feature information into the second deconvolution subnetwork for up-sampling, and outputting the second image.

10. (Original) The method of claim 7, wherein the neural network further comprises a discriminative network; and the method further comprises:
performing adversarial training on the first generation network, the second generation network and the discriminative network according to a preset training set, 
wherein the preset training set comprises a plurality of third images and a respective reference image corresponding to each third image, the third image is a line image and the reference image is a real image.

11. (Original) The method of claim 10, wherein performing adversarial training on the first generation network, the second generation network and the discriminative network according to the preset training set comprises:
inputting the third image in the preset training set into the first generation network to generate a fourth image;
performing structure extraction on the fourth image through a filter to obtain at least one of texture information or orientation information of the fourth image;
inputting the at least one of the texture information or the orientation information of the fourth image into the second generation network to generate a fifth image;
inputting the reference image of the third image and the fifth image into the discriminative network, and outputting a discrimination result;
determining network loss of the neural network according to the reference image, the fourth image, the fifth image and the discrimination result; and
training the first generation network, the second generation network and the discriminative network according to the network loss.

12. (Original) The method of claim 11, wherein determining the network loss of the neural network according to the reference image, the fourth image, the fifth image and the discrimination result comprises:
determining pixel loss of the neural network according to the reference image, the fourth image and the fifth image;
determining adversarial loss of the neural network according to the discrimination result;
determining style loss of the neural network according to the reference image, the fourth image, the fifth image and a trained convolutional network; and
determining the network loss of the neural network according to the pixel loss, the adversarial loss and the style loss.

13. (Original) The method of claim 12, wherein determining the network loss of the neural network according to the reference image, the fourth image, the fifth image and the discrimination result further comprises:
determining feature matching loss of the neural network according to the reference image, the fourth image, the fifth image and the discriminative network; and
determining the network loss of the neural network according to the pixel loss, the adversarial loss, the style loss and the feature matching loss.

14. (Original) The method of claim 1, wherein the target object comprises hair, and the line image of the target object at least comprises a contour line and an orientation line of the hair.

15. (Currently Amended) An electronic device, comprising:
a processor; and
a memory configured to store instructions that, when executed by the processor, cause the processor to perform a method for image generation comprising: 
generating a first image of a target object according to a line image of the target object;
performing structure extraction on the first image to obtain at least one of texture information or orientation information of the first image; and
generating a second image of the target object according to the at least one of the texture information or the orientation information,
wherein the processor is configured to:
perform first filtering processing on each pixel of the first image to obtain a first filtering result of the pixel;
determine, according to the first filtering result of each pixel, at least one of preliminary texture information or preliminary orientation information of the pixel;
perform second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel to obtain a second filtering result of the pixel; and
determine the at least one of the texture information or the orientation information of the first image according to the second filtering result of each pixel,
wherein the processor is configured to:
perform first filtering processing on each pixel according to a plurality of preset angles to obtain a plurality of first filtering results of the pixel, and
wherein the processor is further configured to perform at least one of:
determining the preliminary texture information of each pixel according to a maximum value in the plurality of first filtering results of the pixel, or
determining the preliminary orientation information of each pixel according to an angle corresponding to the maximum value in the plurality of first filtering results of the pixel.

16. (Original) The electronic device of claim 15, wherein the processor is configured to:
perform filtering processing on each pixel of the first image to obtain a filtering result of the pixel; and
determine the at least one of the texture information or the orientation information of the first image according to the filtering result of each pixel.

17. (Cancelled)

18. (Currently Amended) The electronic device of claim 16, wherein the processor is configured to:
perform filtering processing on each pixel according to the
the processor is further configured to perform at least one of:
determining the texture information of the first image according to a maximum value in the plurality of filtering results of each pixel, or
determining the orientation information of the first image according to an angle corresponding to the maximum value in the plurality of filtering results of each pixel.

19. (Currently Amended) The electronic device of claim 15





wherein the processor is configured to:
perform second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel according to the
the processor is further configured to perform at least one of:
determining the texture information of the first image according to a maximum value in the plurality of second filtering results of each pixel, or
determining the orientation information of the first image according to an angle corresponding to the maximum value in the plurality of second filtering results of each pixel.

20. (Currently Amended) A non-transitory computer-readable storage medium, having stored thereon a computer program instruction that, when executed by a processor of an electronic device, causes the processor to perform a method for image generation comprising:
generating a first image of a target object according to a line image of the target object;
performing structure extraction on the first image to obtain at least one of texture information or orientation information of the first image; and
generating a second image of the target object according to the at least one of the texture information or the orientation information,
wherein performing structure extraction on the first image to obtain the at least one of the texture information or the orientation information of the first image comprises:
performing first filtering processing on each pixel of the first image to obtain a first filtering result of the pixel;
determining, according to the first filtering result of each pixel, at least one of preliminary texture information or preliminary orientation information of the pixel;
performing second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel to obtain a second filtering result of the pixel; and
determining the at least one of the texture information or the orientation information of the first image according to the second filtering result of each pixel,
wherein performing first filtering processing on each pixel of the first image to obtain the first filtering result of the pixel comprises:
performing first filtering processing on each pixel according to a plurality of preset angles to obtain a plurality of first filtering results of the pixel, and
wherein determining, according to the first filtering result of each pixel, the at least one of the preliminary texture information or the preliminary orientation information of the pixel comprises at least one of:
determining the preliminary texture information of each pixel according to a maximum value in the plurality of first filtering results of the pixel, or
determining the preliminary orientation information of each pixel according to an angle corresponding to the maximum value in the plurality of first filtering results of the pixel.

ALLOWABLE SUBJECT MATTER

Claims 1,2,4, 6-16, 19-20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…generating a second image of the target object according to the at least one of the texture information or the orientation information,
wherein performing structure extraction on the first image to obtain the at least one of the texture information or the orientation information of the first image comprises:
performing first filtering processing on each pixel of the first image to obtain a first filtering result of the pixel;
determining, according to the first filtering result of each pixel, at least one of preliminary texture information or preliminary orientation information of the pixel;
performing second filtering processing on the at least one of the preliminary texture information or the preliminary orientation information of each pixel to obtain a second filtering result of the pixel; and
determining the at least one of the texture information or the orientation information of the first image according to the second filtering result of each pixel,
wherein performing first filtering processing on each pixel of the first image to obtain the first filtering result of the pixel comprises:
performing first filtering processing on each pixel according to a plurality of preset angles to obtain a plurality of first filtering results of the pixel, and
wherein determining, according to the first filtering result of each pixel, the at least one of the preliminary texture information or the preliminary orientation information of the pixel comprises at least one of:
determining the preliminary texture information of each pixel according to a maximum value in the plurality of first filtering results of the pixel, or
determining the preliminary orientation information of each pixel according to an angle corresponding to the maximum value in the plurality of first filtering results of the pixel. ”. 

The closest prior art discovered is the combination of 
Senzaki et al. (Publication: US 2017/0308995 A1), Boivin et al. (Publication: US 2015/0084951 A1), Avinash (Patent: US 6,208,763 B1), and Chen et al. (Publication: US 2019/0035149 A1)
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 15 and 20 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2, 3, 6 – 15, 16, 18, and 19 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616